02-10-517-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO.
02-10-00517-CR
 
 
 



Elias
  James Murrell
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From
  the 297th District Court
 
of
  Tarrant County (1103962D)
 
November
  15, 2012
 
Opinion
  by Justice Meier
 
(nfp)



 
JUDGMENT
 
         
This court has considered the record on appeal in this case and holds that
there was no error in the trial court’s judgment.  It is ordered that the
judgment of the trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
 
 
By_________________________________
   
Justice Bill Meier
 
 


 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO.
02-10-00517-CR
 
 



Elias James Murrell


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
         
A jury convicted Appellant Elias James Murrell of aggravated robbery with a
deadly weapon and assessed his punishment at nineteen years’ confinement.
 Murrell’s court-appointed appellate counsel has filed a motion to
withdraw as counsel and a brief in support of that motion.  Counsel avers
that in his professional opinion, the appeal is frivolous.  Counsel’s
brief and motion meet the requirements of Anders v. California by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds for relief.  See 386 U.S. 738, 87 S. Ct.
1396 (1967).  This court informed Murrell that he may file a pro se
brief, and he did so.  The State declined to submit a brief in response to
the Anders brief or to Murrell’s brief.
         
Once an appellant’s court-appointed attorney files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the
record.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  Only then may we grant
counsel’s motion to withdraw.  See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
         
We have carefully reviewed the record, Murrell’s brief, and counsel’s
brief.  We agree with counsel that this appeal is wholly frivolous and
without merit; we find nothing in the record that might arguably support the
appeal.  See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6
(Tex. Crim. App. 2006).  Accordingly, we grant counsel’s motion to
withdraw and affirm the trial court’s judgment.
 
BILL MEIER
JUSTICE
 
PANEL: 
LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  November
15, 2012







[1]See
Tex. R. App. P. 47.4.